Name: Commission Regulation (EEC) No 2986/80 of 18 November 1980 establishing the standard average values for customs purposes of citrus fruits and apples and pears
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 20 . 11 . 80 Official Journal of the European Communities No L 310/ 5 COMMISSION REGULATION (EEC) No 2986/80 of 18 November 1980 establishing the standard average values for customs purposes of citrus fruits and apples and pears THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Commission Regulation (EEC) No 1570/70 of 3 August 1970 establishing a system of standard average values for citrus fruits ( ! ), as last amended by Regulation (EEC) No 223/78 (2 ), and in particular Article 2 thereof, Having regard to Commission Regulation (EEC) No 1641 /75 of 27 June 1975 establishing a system of standard average values for the determination of the value for customs purposes of apples and pears (3), as amended by Regulation (EEC) No 224/78 (4), and in particular Article 2 thereof, Whereas it follows from the application of the notes and criteria laid down by Regulations (EEC) No 1570/70 and (EEC) No 1641 /75 to the elements communicated to the Commission in accordance with Article 4 ( 1 ) of Regulation (EEC) No 1570/70 and Article 4 ( 1 ) of Regulation (EEC) No 1641 /75 that the standard average values should be fixed as shown in the Annex to this Regulation , HAS ADOPTED THIS REGULATION : Article 1 The standard average values provided for in Article 2 ( 1 ) of Regulation (EEC) No 1570/70 and in Article 2 ( 1 ) of Regulation (EEC) No 1641 /75 shall be as shown in the tables in the Annex to this Regulation . Article 2 This Regulation shall enter into force on 21 November 1980 . This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels , 18 November 1980 . For the Commission Etienne DAVIGNON Member of the Commission (&gt;) OJ No L 171 , 4 . 8 . 1970 , p. 10 . (2 ) OJ No L 32, 3 . 2 . 1978 , p. 7 . ( 3 ) OJ No L 165, 28 . 6 . 1975 , p. 45 . (4 ) OJ No L 32, 3 . 2 . 1978 , p. 10 . No L 310/6 Official Journal of the European Communities 20 . 11 . 80 ANNEX Table I : Citrus fruits Amount of standard average values/ 100 kg gross Code Description Bfrs/ Lfrs Dkr DM FF £Irl Lit F1 £ 1 . 1.1 1.2 1.3 1.4 1.5 1.6 Lemons :  Spain (deleted)  Countries in southern Africa  Other African countries and countries on the Mediterranean  USA  Other countries 2 062 1771 2 123 2 243 2 377 393.65 338.05 405-23 428-08 453.67 128-24 110.12 132.01 139.45 147.79 296.94 25500 305.68 322-91 342.22 34.34 29.49 35-35 37-35 39.58 60 713 52 138 62 500 66 023 69 970 138.94 119-31 143.02 151.09 160.12 27.90 23.96 28.72 30.34 32-16 2 . 2.1 2.1.1 2.1.2 2.1.3 2.2 2.3 . 2.4 2.5 3 . 3.1 3.2 3.3 3.4 3.5 3.6 4 . Sweet oranges :  Countries on the Mediterranean :  Navels (with the exception of Navel sanguines), Navelines , Navelates , Salus ­ tianas , Vernas , Valencia lates , Maltese blondes , Shamoutis , Ovalis , Trovita , Hamlins  Sanguines and semi-sanguines , including Navel sanguines and Maltese sanguines . .  Other  Countries in southern Africa  USA  Brazil  Other countries Grapefruit and pomelos : (deleted)  Cyprus , Egypt , Gaza , Israel , Turkey  Countries in southern Africa  USA  Other American countries  Other countries Clementines -(') 1 204 759 918 1 645 1 412 1739 1 369 1 041 2 322 -(') 229.82 144.98 1 75-23 313-94 269-59 331-91 261.29 198.79 443.15 -(') 74-86 47.23 57.08 102-27 87-82 108.12 85.12 64.76 44-36 -(') 173-36 109.36 132.18 236 81 203-36 250.37 197.10 149.95 334.28 -(') 20.05 12-65 1 5-29 27.39 23-52 28-96 22.79 1 7-34 38-66 -(') 35 445 22 360 27 026 48 419 41 579 51 191 40 299 30 660 68 347 -(') 81.11 51.17 61.85 110.80 95-15 117.14 92.22 70.16 156.41 - (1 ) 16.29 10.27 12.42 22-25 191 1 23.53 18.52 14.09 31.41 5 . 6 . Mandarines , including Wilkins Monreales and satsumas 1 201 229.28 74-69 172.95 20.00 35 363 80.92 16.25 7 . Tangerines , tangelos , tangors and other citrus fruits falling within subheading 08.02 B of the Common Customs Tariff, not elsewhere speci ­ fied or included I \II\ (') The standard average value for this code number is established by Regulation ( EEC) No 2419/80 of 19 September 1980 (OJ No L 249 of 20 . 9 . 1980). 20 . 11 . 80 Official Journal of the European Communities No L 310/7 Table II : Apples and pears Code Description Amount of standard average values/ 100 kg gross Bfrs/Lfrs Dkr DM FF £Irl Lit F1 £ 8 . 8.1 8.2 8.3 9 . 9.1 9.2 9.3 Apples :  Countries of the southern hemisphere ....  European third countries  Countries of the northern hemisphere other than European countries Pears :  Countries of the southern hemisphere ....  European third countries  Countries of the northern hemisphere other than European countries 1 001 1 929 -(') 19110 368 16 -(') 62.25 119.93 -(') 144.15 277.71 -(') 16.67 32-12 _(.) 29 473 56 782 -(') 67-44 129-94 - 0) 13.54 26-10 - (1 ) (') The standard average value for this code number is established by Regulation (EEC) No 2451 /80 of 24 September 1980 (OJ No L 253 of 26 . 9 . 1980).